      Case 1:20-cv-09087-PGG-GWG Document 32 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAVIER VELAZQUEZ, and RAMIRO
TORRES, on behalf of themselves and all
others similarly situated,
                                                                     ORDER
                           Plaintiffs,
                                                           20 Civ. 9087 (PGG) (GWG)
             - against -

PIZZA ON STONE, LLC d/b/a
ADRIENNE’S PIZZABAR, PETER
POULAKAKOS, NICK ANGELIS, and
FRANK CASANO,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               In light of this Court’s previous order referring this case to Magistrate Judge

Gorenstein for general pretrial management (Dkt. No. 13), the Court’s February 22, 2021 order

setting an Initial Pretrial Conference for April 8, 2021 (Dkt. No. 31) is vacated.

Dated: New York, New York
       February 23, 2021
